DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended, Claims 10-20 have been withdrawn due to a restriction. Claims 1-9 are pending in this application and have been examined on the merits.

Response to Arguments
Applicant’s arguments, see Page 5, filed 06/23/2022, with respect to drawing objection have been fully considered but they are not persuasive. With respect to the Applicant’s argument: applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented, the examiner respectfully disagrees as the aperture must be shown as it is specified in the claims per 37 CFR 1.83(a). 
Applicant’s arguments, see Pages 5-8, filed 06/23/2022, with respect to rejections under 35 U.S.C. 103 have been fully considered. It is noted that Claim 1 has been amended and the new ground of rejection relies on a new combination of references that was not previously applied to Claim 1. 
With respect to the Applicant’s argument, see Page 5, that the cited references fail to disclose or suggest “wherein the stiffening member is adapted to selectively retain the drive and work bodies respectively in the first and second angular positions.” the examiner respectfully disagrees. 
In response to applicant’s argument, Cooley as modified by Kozak et al. can be deflected (Column 2, lines 58-64 of Kozak et al.) to selectively retain the drive and work bodies respectively in the first and second angular positions as shown in Figs. 7A and 7b of Kozak et al. for the purpose of deflecting the tool to fit in a spatially restricted area (Column 8, lines 48-55 of Kozak et al.). 
With respect to Applicant’s arguments, see Page 7 regarding the claims depending from Claim 1, these claims are not allowable based on their dependence to independent claim 1 for at least the reasoning provided above.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aperture adapted to engage the working piece of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (U.S. Patent No. 2,499,569 A), in view of Chang (U.S. Patent No. 6,656,053 B2) and further in view of Kozak et al. (U.S. Patent No. 8,117,950 B2).

Referring to Claim 1:  Cooley discloses a tool adapter assembly (Figs. 1 and 2) for a tool having a tool lug, the tool adapter assembly comprising: a center body (16 Fig. 1); a drive body (22 Figs. 1 and 2) rotatably coupled (rotating via pin 18 Fig. 1b inserted below) to the center body (16 Figs. 1 and 2); a work body (12 including 10 Figs. 1 and 2) rotatably coupled (rotating via pin 14 Fig. 1a inserted below) to the center body (16 Figs. 1 and 2; and a stiffening member (28 Figs. 1 and 2) disposed within the center, drive, and work bodies (See Fig. 2), wherein the stiffening member (28 Figs. 1 and 2) is adapted to selectively retain either of first and second angular positions (It is noted that the device can be oriented in either of first and second angular positions relative to the center body in Figs. 1a and 1b, respectively, inserted below; Column 2, lines 17-34). With respect to Cooley, it is noted that the drive body as presented appears capable of engaging a tool and the work body appears capable of engaging a working piece (based on the structural features of each and known interchangeability of female and male lugs). 
However, Cooley is silent on the drive body specifically being adapted to engage the tool lug, the work body being specifically adapted to engage a working piece, wherein the drive body is specifically rotatable relative to the center body to specifically a first angular position, wherein the work body is specifically rotatable relative to the center body to specifically a second angular position, to specifically selectively retain the drive and work bodies respectively in either of the first and second angular positions. 
Chang, in an analogous invention, teaches a similar configuration (i.e. a drive body, see 30)) adapted to engage the tool lug (via 320, see Column 2, lines 29-31 of Chang) and another similar configuration (i.e. work body (12 including 10 Fig. 8 of Chang) adapted to engage a working piece (Column 2, lines 24-25 of Chang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the female portion of the drive body and male portion of the work body of the invention of Cooley with the female portion of the drive body that is specifically configured to engage and tool lug and the male portion of the drive body that is specifically configured to engage the working piece since the structure of Cooley also appears capable of working in the same way and since doing so would allow for the tool to be used with male or female lugs as needed by a particular user according to their available tools and application. 
Kozak et al., in an analogous invention, teaches a similar configuration tool adapter assembly (18 Figs. 8, 9, and 10-A inserted below) comprising a similar configuration drive body (DB Fig. 10-A inserted below) is specifically rotatable relative to the center body (CB Fig. 10-A inserted below) to specifically a first angular position (shown in Figs. 7A and 7B)
the similar configuration work body (WB Fig. 10-A inserted below) is specifically rotatable relative to the center body (CB Fig. 10-A inserted below) to specifically a second angular position (shown in Figs. 7A and 7B),
and to specifically selectively retain the drive (DB Fig. 10-A inserted below) and work bodies (WB Fig. 10-A inserted below) respectively (Column 2, lines 36-42) in either of the first and second angular positions. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooley with the flexible shaft of Kozak et al. for the purpose of having the ability to deflect thus allowing the user to fit in hard-to-reach or spatially restricted areas (Column 8, lines 48-56 of Kozak et al.) 


    PNG
    media_image1.png
    404
    240
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    217
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    910
    520
    media_image3.png
    Greyscale


Referring to Claim 2: Cooley as modified teaches the tool adapter assembly (Figs. 1 and 2 of Cooley), wherein each of the center (16 Figs. 1 and 2 of Cooley), drive (22 Figs. 1 and 2 of Cooley), and work bodies (12 including 10 Figs. 1 and 2 of Cooley) includes an axial bore (24 and 34; see bores for each of 16, 22, and 12 that accommodate spring in Figs. 1 and 2 of Cooley) adapted to receive the stiffening member (28 Figs. 1 and 2; See Column 1, Lines 41-49 of Cooley). 

Referring to Claim 3: Cooley as modified teaches the tool adapter assembly (Figs. 1 and 2 of Cooley), wherein the drive body (22 Figs. 1 and 2 of Cooley) includes a female aperture (F Fig. 1-F of Cooley inserted below) that is adapted to releasably mate with the tool lug (Column 2, lines 29-31 of Chang).

Referring to Claim 5: Cooley as modified teaches the tool adapter assembly (Figs. 1 and 2 of Cooley) and the work body (12 Figs. 1 and 2 of Cooley) includes a work body lug (10 Figs. 1 and 2 of Cooley) adapted to releasably mate with the working piece (Column 2, lines 24-25 of Chang). 

    PNG
    media_image4.png
    554
    604
    media_image4.png
    Greyscale


Referring to Claim 7: Cooley as modified teaches the tool adapter assembly (Figs. 1 and 2 of Cooley), and the stiffening member (28 Figs. 1 and 2 of Cooley) however, Cooley as modified is silent on the stiffening member being a tension rod. 
Kozak et al., in an analogous device, teaches a tension rod (36 including 30, 32, 34 Fig. 9; Column 8, lines 18-20)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combined references of Cooley and Chang with the teachings of Kozak et al. for the purpose of having of having the flexible shaft deflected without exposing the moving parts (Column 9, lines 9-12 of Kozak et al.)


Referring to Claim 8: Cooley as modified teaches the tool adapter assembly (Figs. 1 and 2 of Cooley), wherein a stiffness of the tension rod (stiffness of 36 including 30, 32, and 34 Fig. 9 of Kozak et al.) is adjustable (described as 30 tensioning screw that adjusts the spring; Figs. 2 and 4; See Column 1, Lines 43-46 of Cooley). 

Referring to Claim 9: Cooley as modified teaches the tool adapter assembly, wherein the working piece is a fastener (Column 2, lines 24-25 of Chang). 




Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (U.S. Patent No. 2,499,569 A) in view of Chang (U.S. Patent No. 6,656,053 B2) in view of Kozak et al. (U.S. Patent No. 8,117,950 B2), as applied to claims 3 and 1 above, and further in view of Olson et al. (U.S. Patent No. 5,485,769).

Referring to Claim 4: Cooley as modified teaches the tool adapter assembly (Figs. 1 and 2 of Cooley), and the female aperture (F Fig. 1-F of Cooley inserted above), but Cooley as modified is silent on the female aperture including an indent disposed on an inner surface thereof, and the indent is adapted to detainably engage an outwardly biased ball disposed on the tool lug.
 Olson et al., in an analogous invention, teaches a similar configuration (the female aperture 85 Figs. 8 and 10) including an indent (89 Fig. 10 of Olson et al.) disposed on an inner surface thereof, and the indent (89 Fig. 10 of Olson et al.) is adapted to detainably engage an outwardly biased ball (98 Figs. 8 and 10) disposed on another similar configuration (the tool lug, Column 6, lines 32-37 of Olson et al.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the female aperture in the invention of Cooley as modified with the teachings of female aperture having an indent adapted to engage with a biased ball on a tool lug as taught by Olson et al. to provide secure retention of the bit as it is known in the art and to inhibit axial movement (Column 6, lines 33-37; Column 7, lines 7-9 of Olson).

Referring to Claim 6: Cooley as modified teaches the tool adapter assembly (Figs. 1 and 2 of Cooley), and the work body (12 including 10 Figs. 1 and 2 of Cooley), but is silent about the work body including an aperture adapted to engage the working piece. 
Olson et al., in an analogous invention, teaches a similar configuration (i.e. a work body, 90 Figs. 8 and 10 of Olson et al.) including an aperture (A, the aperture configured to receive the spring-loaded 6 detent ball 98, Fig. 8-a inserted below; Column 6, lines 54-55 of Olson et al.) adapted to engage another similar configuration (i.e. adapted to engage the working piece, via the detent ball engaging with a recess in the working piece, see exemplary configuration in Fig. 10, Columns 6-7, lines 65-4 of Olson et al.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cooley as modified with the teachings of Olson et al. to provide secure retention of the bit as it is known in the art and to facilitate retention as demonstrated in a similar configuration (Column 6, lines 65-67 of Olson et al.).

    PNG
    media_image5.png
    323
    221
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723